McCALEB, Chief Justice.
JOINT MOTION TO DISMISS
Now into Court, through undersigned counsels, come the plaintiffs and applicants, Mrs. Renee Levy, wife of/and Mar*695vin Raines, and the defendant and respondent, Travelers Insurance Company, and upon suggesting to this Honorable Court that all issues pertaining to this lawsuit have been amicably settled between both parties and that this lawsuit be dismissed with prejudice;
It is ordered, adjudged and decreed that this lawsuit be dismissed with prejudice.